539 Pa. 245 (1994)
652 A.2d 281
Edward DORIA, Appellant,
v.
PENNSYLVANIA DEPARTMENT OF CORRECTIONS, Records Department, Pennsylvania Board of Probation and Parole, Appellees.
Supreme Court of Pennsylvania.
Submitted September 22, 1994.
Decided December 28, 1994.
*246 Michael Lerner, for appellant.
Arthur R. Thomas, Pennsylvania Bd. of Probation and Parole, K. Scott Roy, Joseph D. Lehman, Com'rs Dept. of Corrections, for appellees.
Before NIX, C.J., and FLAHERTY, ZAPPALA, PAPADAKOS, CAPPY, CASTILLE and MONTEMURO, JJ.
Prior Report: 158 Pa.Cmwlth. 59, 630 A.2d 980.

ORDER
PER CURIAM.
Appellees' Motion to Quash Reply Brief of Appellant is denied. The Order of the Commonwealth Court is affirmed.
MONTEMURO, J., is sitting by designation.